Citation Nr: 1118385	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-16 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA pension benefits paid to the Veteran from December 27, 2001 through March 3, 2008, calculated in the amount of $62,964.23, to include the question of the underlying validity of the debt.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Togus, Maine RO otherwise controls the claims folder.

In November 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In late June, 1990, the Veteran moved from Massachusetts to Maine, where he has been living ever since. 

2.  On August [redacted], 1990 a warrant was issued summoning the Veteran to appear in the Wareham, Massachusetts District Court to answer a charge of larceny of a motor vehicle.  

3.  Because the Veteran had already relocated to Maine, he did not become aware of the larceny charge or the outstanding August [redacted], 1990 warrant until notified of it by VA in a January 2008 letter.  Once notified, the Veteran obtained a March 2008 Wareham District Court order cancelling the warrant.  Subsequently, in May 2008, the Wareham District Court dismissed the larceny charge without prejudice.  From December 27, 2001 to March 3, 2008, the Veteran never showed any intent to avoid prosecution for the alleged larceny and there is no indication that the Veteran has ever been subject to probation or parole.  He never fled or attempted to avoid the legal process.

4.  In December 2010, the Wareham District Court granted a motion to cancel the August [redacted], 1990 warrant retroactive to the date it was issued.     


CONCLUSION OF LAW

As the Veteran served or aware of the warrant, he was not a fugitive felon from December 27, 2001 to March 3, 2008, the overpayment resulting from the discontinuance of his pension benefits over that time period is invalid.  38 U.S.C.A. § 5313B (West 2002 & Supp.2010); 38 C.F.R. § 3.666(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Factual Background 

An August [redacted], 1990 Wareham, Massachusetts District Court warrant indicates that the Veteran had been charged with stealing a motor vehicle or trailer, the property of D.P., in violation of Massachusetts law on July 31, 1990.  The warrant ordered the Veteran to appear in court and answer the charge. 

An October 2006 VA investigative summary shows that VA had discovered the existence of the outstanding warrant.

A January 2008 letter from the RO to the Veteran indicates that VA had been informed by law enforcement authorities that the Veteran was the subject of the outstanding August 1990 warrant from Wareham, Massachusetts District Court.  As a result, VA had been advised by the law enforcement authorities that the Veteran was a fugitive felon.

A March 4, 2008 Wareham Massachusetts District Court order shows that the August 1990 warrant was cancelled on that date.  

A May 2008 Wareham Massachusetts District Court record shows that the larceny charge from July 31, 1990 was dismissed without prejudice.    

In August 2008, the RO terminated the Veteran's VA pension benefits effective December 27, 2001, the effective date of the law requiring that pension benefits not be paid during any time period when the Veteran is a fugitive felon.  This action created an overpayment in the amount of $67,526.13.  

In September 2008, the Veteran filed an application for waiver of the debt, indicating that it would be a hardship for him to pay it back.  He noted that the debt was incurred as a result of the August [redacted], 1990 outstanding warrant of which he had not been aware.  He also noted that upon learning about it from VA in January 2008, he took immediate action to have the warrant canceled and had submitted a copy of the cancelled warrant to VA.  He asserted that he had not created the problem but had done everything he could to remedy it.  

In the November 2008 waiver decision, the RO found that the Veteran was unjustly enriched when he received pension benefits while being a fugitive felon as this represented an unfair financial gain for him at the expense of the government. Consequently, to reverse the unjust enrichment, collection of the debt needed to be pursued. 

In a December 2008 VA financial status report, the Veteran reported that his total monthly income was $985 and that his total monthly expenses were $1,010.  

In a February 2009 VA statement of the case, the RO noted that because the Veteran's pension benefits had been reinstated effective March 4, 2008, the Veteran's debt had been reduced to $62,964.13.    

In a March 2009 Form 9 submitted on behalf of the Veteran it was noted that in order for the Veteran to be a fugitive felon, he needed to either be aware that there was an outstanding warrant applicable to him or to at least have reason to believe that there was an outstanding warrant applicable to him.  However, it was asserted that the Veteran did not know or have reason to know about the warrant.     

A copy of a November 2010 Wareham District Court motion shows that the Veteran, through a Massachusetts attorney, moved to have the August [redacted], 1990 warrant cancelled Nunc pro tunc, retroactive to August [redacted], 1990.  The motion indicates that in 1990 the Veteran lived in a camper in the back yard of property owned by E.M. in [redacted], Massachusetts, and that the Veteran performed maintenance work on the property in return for him being able to live on site in his camper.  On approximately June 18, 1990, the Veteran informed E.M. that he was moving to Maine to buy a piece of land and build a home there.  Before the Veteran moved, E.M. asked him to remove an old junk car from the property, a Ford Mustang that had been abandoned there over a year prior.  E.M. informed the Veteran that the owner had refused to remove the car despite E.M.'s repeated demands to do so.

The Veteran then contacted a friend, T.D., and asked him if he could haul away the Mustang with his truck and car trailer.  Subsequently, in July 1990, T.D. hauled the Mustang to a junkyard and received $25 for it.  Prior to this, however, on approximately June 28, 1990, the Veteran moved to Maine.  Initially, he lived in his camper and in the winter of 1991 he moved into his new house where he has lived ever since.  The Veteran indicated that he had never received any notice from the Wareham District Court regarding the proceedings pertaining to the "larceny" of the Mustang prior to VA notifying him in January 2008 that he had been designated as a fugitive felon.  The November 2010 motion was supported by affidavits from three individuals familiar with some of the events surrounding the removal of the Mustang and the Veteran moving to, and remaining in, Maine.  

A December 2010 notation on the final page of the November 2010 motion indicates that the motion was "Allowed" by the Wareham District Court on December 22, 2010.  

In a December 29, 2010 letter, a Massachusetts attorney, V.M., indicated that he had assisted the Veteran in having the August 1990 warrant revoked and had sent VA the copy of the allowed motion.  

III.  Law and Regulations

A Veteran who is otherwise eligible for a benefit, to include VA pension, may not be paid or otherwise provided such benefit for any period during which such Veteran is a fugitive felon.  See 38 U.S.C.A. § 5313B; 38 C.F.R. § 3.666.

The implementing regulation, 38 C.F.R. § 3.666(e)(2) defines the term "fugitive felon" as a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.

For purposes of paragraph (e) of this section, the term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.666(e)(3).

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance (SSI) from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002.  It was also noted that Public Law No. 104-193 'was designed to cut off the means of support that allows fugitive felons to continue to flee.'   Id.  The Public Law No. 104-193 provision barring fugitive felons from receiving SSI benefits is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

Under Massachusetts law, larceny of a motor vehicle is considered a felony.  See M.G.L.A. 266 § 28, 274 § 1. 
 
When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); 38 U.S.C.A. § 5302, 38 C.F.R. § 1.911(c), VAOPGCPREC 6-98 (Apr. 24, 1998).  In order for the Board to determine whether an overpayment was created properly, it must be established that the Veteran was not entitled legally to the benefits in question.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b); Erickson v. West, 13 Vet. App. 495, 499 (2000), withdrawn on other grounds, Erickson v. Gober, 20 Vet. App. 506 (2000).

The law provides that there shall be no collection of an overpayment, or any interest thereon, which results from participation in a benefit program administered under any law by VA when it is determined by a Committee that collection would be against equity and good conscience.  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  See 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  See 38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In essence, "equity and good conscience" means fairness to both the appellant and to the government.  "Equity and good conscience" involves a variety of elements.  The list of elements contained in the regulation is not, however, all inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Particular emphasis is placed upon the elements of the fault of the debtor and undue hardship.  See 38 C.F.R. 
§ 1.965(a).

The elements to be considered pursuant to 38 C.F.R. § 1.965 are as follows: (1) Fault of the debtor. Where the actions of the debtor contribute to creation of the debt.  (2) Balancing of faults.  Weighing fault of the debtor against VA fault.  
(3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in the relinquishment of a valuable right or incurrence of a legal obligation.

IV.  Analysis

At the outset, the Board notes that the record contains only a faint copy of what is apparently the Wareham District Court's allowance of the motion for retroactive cancellation of the August [redacted], 1990 warrant pertaining to the charge of larceny of a motor vehicle by the Veteran.  However, in combination with the subsequent letter indicating that the warrant had in fact been retroactively cancelled provided by the Massachusetts attorney who filed the motion on the Veteran's behalf, the Board finds that retroactive cancellation of the warrant is reasonably shown.  Moreover, earlier records seem to show that the warrant was dismissed shortly after the appellant was notified of it in March 2008.  Such retroactive cancellation essentially means that the warrant never existed.  Moreover, the record does not indicate that the appellant was aware of the warrant, and there is nothing to suggest that he had the intent to flee or was otherwise trying to avoid service.  Also, there is no indication from the record that the Veteran was ever under probation or parole.  Accordingly, he was not a fugitive felon from December 27, 2001 to March 3, 2008, his VA pension benefits should not have been terminated, and the overpayment in the amount of $62,964.23 assessed on the basis of his fugitive felon status is not valid.  38 C.F.R. § 3.666(e)(2); Schaper v. Derwinski.  

The Board notes that even without the December 2010 retroactive cancellation of the felony warrant, the evidence reasonably shows that the Veteran was not a fugitive felon.  Notably, he has provided credible, consistent testimony that he had already moved to Maine at the time that the August [redacted], 1990 warrant was brought forth and that he had no idea of the warrant's existence or of the larceny charge. This testimony was at least generally supported by the affidavits of the three individuals included with the November 2010 motion to cancel the warrant.  Thus, as there is no evidence to the contrary (i.e. evidence tending to indicate that the Veteran was aware of the charge and/or the warrant), the weight of the evidence firmly supports a finding that the Veteran was not aware of the larceny charge or felony warrant.  Consequently, there is no basis for concluding that he had any intent to avoid prosecution for the charge by moving to Maine and remaining there.  Accordingly, he cannot be considered to have been a fugitive felon from December 27, 2001 to March 3, 2008.   38 C.F.R. § 3.666(e)(2); See also Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd. Cir. 2005) (interpreting fugitive felon provision applicable to SSA benefits and finding that "the statute's use of the words 'to avoid prosecution' confirms that for 'flight' to result in a suspension of benefits, it must be undertaken with a specific intent, i.e. to avoid prosecution."   

Finally, the Board notes that the Veteran also qualifies for waiver of the instant overpayment.  As explained above, the Veteran was not at fault in creating the debt.  Also, as shown by his most recent December 2008 financial status report, his monthly expenses exceed his income so collection of the debt would constitute an undue hardship.  Additionally, withholding of benefits does, at least in part, defeat the purpose of VA pension benefits as the Veteran is reasonably shown to rely on his full pension benefit in order to take care of his basic needs.  Accordingly, collection of the debt would be against equity and good conscience and waiver of the overpayment is also warranted.   38 C.F.R. § 1.965.  




CONTINUED ON NEXT PAGE

ORDER

The overpayment of VA pension benefits for the time period from December 27, 2001 through March 3, 2008, calculated in the amount of $62,964.23, is invalid and the Veteran's appeal is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


